     Case: 1:15-cv-10109 Document #: 403 Filed: 10/24/19 Page 1 of 2 PageID #:8105




                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

NIRAV THAKKAR,

Plaintiff,
                                                                Case No. 1:15-cv-10109
v.

OCWEN LOAN SERVICING, LLC, a Delaware                           Honorable Martha M. Pacold
limited liability company; ALTISOURCE
SOLUTIONS, INC., a Delaware corporation;
ALTISOURCE PORTFOLIO SOLUTIONS, S.A., a
Luxembourg corporation; BAXOL PROPERTIES,
LLC, an Indiana limited liability company; and
LAUDAN PROPERTIES, LLC, an Ohio limited
liability company,

Defendants.

                         JOINT STATUS REPORT ON MEDIATION

        Pursuant to the Court’s Orders, the Parties report that they have agreed to participate in a

mediation on December 9, 2019, with the Honorable Judge Keith Brown, Ret.

Dated: October 24, 2019                           Respectfully submitted,

Counsel for Nirav Thakkar                         Counsel for Green Group Corporation:
/s/ Nick Wooten                                   /s/ Nathan P. Karlsgodt
Nicholas Heath Wooten - Lead Trial Counsel        Nathan P. Karlsgodt
NICK WOOTEN, LLC                                  Stanley A. Kitzinger - Lead Trial Counsel
5125 Burnt Pine Drive                             Cornelius McKnight
Conway, AR 72034                                  McKnight & Kitzinger, LLC
(833) 937-6389                                    805 N. Milwaukee, Suite 400
nick@nickwooten.com                               Chicago, IL 60642
                                                  (312) 463-9400
Stephen T. Sotelo                                 cmcknight@mkplawyers.com
THE HOMER LAW FIRM, P.C.                          nkarlsgodt@mkplawyers.com
Fifth Avenue Station                              skitzinger@mcknightkitzinger.com
200 E. 5th Avenue, Suite 123
Naperville, IL 60563
(630) 428-3311
ssotelo@homerlawoffices.com


                                                  1
   Case: 1:15-cv-10109 Document #: 403 Filed: 10/24/19 Page 2 of 2 PageID #:8106




                                         Counsel for BaXol Properties, LLC
Ross Michael Zambon                      /s/ Kevin C. Rasp
ZAMBON LAW, LTD.                         Kevin C. Rasp – Lead Trial Counsel
(of counsel Sulaiman Law Group, Ltd.)    Katherine Decker
2500 S. Highland Ave., Suite 200         O’HAGAN MEYER, LLC
Lombard, Illinois 60148                  One E. Wacker Drive, Suite 3400
(630) 575-8181                           Chicago, IL 60601
rzambon@sulaimanlaw.com                  (312) 422-6100
                                         krasp@ohaganmeyer.com
Rusty A. Payton                          kdecker@ohaganmeyer.com
PAYTON LEGAL GROUP
20 North Clark Street
Suite 3300
Chicago, Illinois 60602                  Counsel for Laudan Properties, LLC
(773) 682-5210                           /s/ Jason E. Hunter
info@payton.legal                        Jason E. Hunter
                                         Kathrin M. Deutschle
                                         Michael L. Hahn
Counsel for Ocwen Loan Servicing, LLC    LITCHFIELD CAVO LLP
/s/ Alexander D. Bono                    303 West Madison Street, Suite 300
Alexander D. Bono - Lead Trial Counsel   Chicago, IL 60606
Forrest R. Hansen                        (312) 781-6587
DUANE MORRIS LLP                         hunter@litchfieldcavo.com
30 South 17th Street                     deutschle@litchfieldcavo.com
Philadelphia, PA 19103-4196              hahn@litchfieldcavo.com
(215) 979-1524
abono@duanemorris.com                    Steven W. Mastrantonio - Lead Trial Counsel
frhansen@duanemorris.com                 NIEKAMP, WEISENSELL, MUTERSBAUGH &
                                         MASTRANTONIO, LLC
                                         23 S. Main Street, 3rd Floor
Counsel for Altisource Solutions, Inc.   Akron, OH 44308
/s/ Adrian Mendoza                       (330) 434-1000
Adrian Mendoza - Lead Trial Counsel      mastrantonio@nwm-law.com
Angela Iaria
LILLIG & THORSNESS, LTD
1900 Spring Road, Suite 200
Oak Brook, Il. 60523
(630) 571-1900
amendoza@lilliglaw.com
aiaria@lillglaw.com




                                         2
